Citation Nr: 9919186	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-45 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran's husband, her fiduciary


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  MS was manifest to a compensable degree within seven 
years of the veteran's separation from service.    


CONCLUSION OF LAW

The veteran incurred MS during active military service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran had active duty from September 1963 to August 
1964.  Service medical records were negative for the report 
or finding of neurological symptoms or disorders.  

In April 1972, the veteran was referred to Richard V. 
Johnson, M.D.  Four days before, she awoke with a numb 
sensation from the knees down.  The feeling progressed to the 
hips over the following days.  She also had some difficulty 
completely expelling feces.  Dr. Johnson indicated that her 
medical history was quite unremarkable.  However, she did 
report a few episodes a number of years earlier, of dizziness 
associated with a faint feeling and a sensation of her ears 
being plugged up and her vision blacking out.  Physical 
examination was normal except for some subjective difficulty 
standing on a chair on the left foot as compared to the right 
and subjective differences in sensation of the lower 
extremities and hips.  Dr. Johnson felt that she should be 
hospitalized for further evaluation.  He considered MS as 
being the most likely assessment, with other neurological 
disorders less likely.  She was hospitalized in May 1972.  
Her findings were quite minimal, except for the presence of 
mononuclear cells in the spinal fluid.  Dr. Johnson felt that 
the problems might well represent "the first attack of [MS] 
but, since she had not had definite symptoms previously, as 
diagnosis of myeloradiculitis of undetermined etiology was 
made."  He commented that, with another attack of symptoms 
in a different region of the body, the likelihood of the 
disorder being MS was increased, even if she had little in 
the way of objective findings.  

Records from Baylor College of Medicine dated in April 1980 
indicated that the veteran reported having an acute onset of 
numbness from the waist down nine years before.  She was 
hospitalized for about five days.  Thereafter, she had 
additional, intermittent episodes of symptoms.  A previous 
diagnosis of MS was noted.  

Thereafter in April 1980, the veteran was admitted to the 
Methodist Hospital.  She reported a nine-year history of 
various sensory deficits with a current acute exacerbation.  
Her history dated back to 1970 with symptoms of pain and 
sensation loss in the lower extremities and the hands.  She 
was diagnosed as having MS one year before.  The diagnosis at 
discharge was probable MS with acute exacerbation.     

Records from Johnson Space Center showed that the veteran was 
afforded a medical screening examination in August 1980.  On 
the health questionnaire, she reported that she had 
experienced MS attacks since 1970.  

A letter from the Social Security Administration indicated 
that the veteran was awarded disability benefits effective 
January 1993.   

VA outpatient medical records showed that the veteran 
presented in July 1994 with numbness and other symptoms.  It 
was noted that she was diagnosed as having MS in 1972 after 
the exacerbations of polyneuropathy.  During the subsequent 
neurological consultation, it was noted that MS was diagnosed 
in 1979.  She had been having intermittent numbness for many 
years.  The veteran's husband stated that the symptoms 
started in 1972 when the veteran was hospitalized.  Her 
symptoms continued intermittently over the next several 
years.     

The veteran was afforded a VA neurological examination in 
July 1995.  She experienced the onset of numbness in the 
lower extremities in 1971, with other symptoms presenting in 
subsequent years.   

The RO received several lay statements in support of the 
veteran's claim.  S.W. indicated that she had known the 
veteran for 30 years and that some of her symptoms dated to 
1969 or 1970.  She had noticed the veteran had problems with 
balance on the left, fatigue, and running her words together.  
K.B. stated that in September 1966, the veteran seemed to 
lack coordination while trying to button clothing.  S.H., a 
former co-worker of the veteran, related that from 1966 to 
1968, she noticed the veteran had problems with the position 
of the left leg and had pain in the left leg and hip, which 
caused problems with walking and balance.  W.F. stated that 
she was a former neighbor.  From 1967 to 1972, she remembered 
that the veteran had problems with speech and some double 
vision.  At various times, her walking was unstable.  The 
veteran's daughter stated that she had memories of the 
veteran's weakness and fatigue dating back to 1970, shortly 
after her brother's birth.  The veteran's parents indicated 
that they were unaware of any problems relating to her 
current physical condition prior to her entering the 
military.  They saw a significant change in 1966 regarding 
balance and fatigue.  The veteran also referred to leg pain 
or muscle strain.  Finally, the veteran's husband explained 
that they had been married for 32 years.  Beginning in 1966, 
she experienced physical changes, such as fatigue, left arm 
weakness, and left side loss of balance.  Later symptoms 
included word slurring and visual problems.  The symptoms 
worsened in early 1970 after the birth of their son.  She was 
treated for suspected MS at that time.  

In an October 1996 statement, the veteran's VA neurologist 
stated that she had had symptoms of MS for many years.  The 
diagnoses of ms was not made until 1972, but she had symptoms 
of numbness prior to that time.  The physician stated that MS 
was often difficult to diagnose due to the often subjective 
or fleeting symptoms.  The advent of magnetic resonance 
imaging established a reliable method for diagnosing MS in 
its early stages.  The physician concluded that it was 
plausible that the veteran had symptoms from MS long before 
the actual diagnosis was made.  

The veteran also submitted a statement from Dr. Johnson dated 
in March 1997.  He saw the veteran in April 1972 on referral 
from another physician.  He had since spoken with the 
veteran's husband, who noted some errors in her history as 
recorded.  He stated that she had previously had numbness and 
other neurological symptoms.  With the additional history, 
Dr. Johnson stated that is was most probable that the veteran 
had MS longer than four days before he saw her.   

In February 1998, the veteran and her husband testified at a 
personal hearing.  She indicated that she found out she had 
MS a long time ago.  When she saw Dr. Johnson in 1972, she 
had experienced a period of intermittent numbness in the 
legs.  The veteran's husband related that they were married 
in 1964.  Her symptoms dated back to late 1964 or early 1965.  
The original diagnosis of MS was made by Dr. Johnson, a 
neurologist, though she was already being treated for 
neurological problems by their general practitioner.  Most of 
her records from early treatment were unavailable.  During 
service, the veteran went on sick call numerous times for 
vision problems.  She left the service due to pregnancy.  
They thought that some of her problems might have been 
related to the pregnancy.  After leaving service, she 
continued to have problems.  

During the hearing, the veteran submitted Correspondence from 
Northbrook Clinic dated in February 1998 that indicated that 
the veteran's records from 1971 had been destroyed.  In a 
February 1998 statement, Dr. Johnson indicated that he saw 
the veteran in 1972 on referral for evaluation of 
neurological symptoms that she obviously had prior to his 
evaluation.  He reasoned that the physician would not have 
referred the veteran to him if she did not have neurological 
symptoms.  

In April 1999, the veteran's spouse testified at a hearing 
before a member of the Board.  His testimony essentially 
reiterated previous statements and testimony.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

A disorder may be service connected if the evidence shows a 
current disorder with chronicity of the disorder in service 
or a showing of the disorder in service with continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

MS is presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within seven years of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(4); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).    

The available medical evidence shows a diagnosis of MS in 
April 1972, approximately 7 years and 8 months after her 
separation from service, and thus, beyond the seven-year 
presumptive period established by law for MS.  However, the 
veteran's VA neurologist opined that it was plausible that 
the veteran had MS for some time prior to April 1972; and Dr. 
Johnson opined that it was probable that the veteran had MS 
for some time prior to April 1972.  No medical evidence has 
been submitted to suggest otherwise.  Also, medical records 
reveal that, well before the veteran initiated and VA or 
Social Security action for disability benefits, she 
consistently reported to treating physicians a history of 
symptoms dating to about 1970.  Statements from the veteran, 
her family, and other acquaintances suggest that she 
experienced significant symptoms prior to April 1972.  
Considering all the evidence of record and resolving doubt in 
the veteran's favor, the Board finds that MS was manifest to 
a compensable degree within seven years of the veteran's 
separation from service.  Accordingly, the evidence supports 
entitlement to service connection for MS pursuant to the 
presumption.  38 U.S.C.A. §§ 1112(a)(4), 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.307(a)(3), 3.309(a).    


ORDER

Entitlement to service connection for MS is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

